PER CURIAM.
Appellant was convicted on a plea of guilty to one count of armed robbery (AS 11.15.240). He was sentenced to a ten year prison term. He was 29 years old at the time the offense was committed. He has a lengthy criminal record extending back to the age of 18, including eight convictions for burglary and two escapes. He was a parole violator and an escapee from the State of Oregon at the time the present offense was committed.
The appellant is addicted to heroin, and the trial court recommended that he be placed in an institution where drug rehabilitation programs were available, and that should he be released on parole, the parole be conditioned upon the successful completion of a drug rehabilitation program. It is clear that the superior court adequately considered rehabilitation in imposing sentence.
We are convinced that the superior court was not clearly mistaken. The judgment is AFFIRMED. McClain v. State, 519 P.2d 811 (Alaska 1974).